Citation Nr: 1622462	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for bilateral pes planus with degenerative changes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, in February 2015, the Board partially granted the Veteran's claim for an increased rating for his bilateral foot disabilities.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Board decision be remanded with respect to the increased rating claim.  In a March 2016 Order, the Court granted the parties' motion, and remanded the matter to the Board for compliance with instructions in the JMR.

The Veteran testified at a Travel Board hearing before the undersigned in March 2011; a transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay a remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.  The Board finds that additional evidentiary development is required as to the entitlement to an evaluation in excess of 50 percent for service-connected bilateral pes planus.

In 2005, the Veteran was afforded a VA examination in regards to his bilateral foot disability.  At that time, in addition to diagnosing bilateral flat feet, the examiner also noted that the Veteran had bilateral Morton's metatarsalgia at the first inter-metatarsal space.  See VA Examination dated January 2005.  Since that examination, the Veteran has been afforded several VA examinations; subsequent examiners have noted that Morton's disease is not present.  See VA Examination dated December 2008 and July 2013.  Clarification is needed to address this discrepancy; specifically the examiner should determine whether the Veteran had Morton's disease that may have resolved during the appeal period and if so, whether it is related to his service-connected bilateral pes planus disability.  

Likewise, the Veteran's private physician submitted a Disabilities Benefits Questionnaire in March 2016.  At that time, Dr. D.C. diagnosed the Veteran with a recent fracture of the left 4th toe and recent onset of Hallux valgus.  However, there is no indication of whether these two recent disabilities are related to his bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's feet and associate them with the claims file.  

2.  After records development is complete, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any foot disability other than bilateral pes planus that may be present - including Morton's disease, hallux valgus, and a fracture of the fourth toe on the left foot.  In so doing, the examiner is requested to clarify whether any of the symptoms of any diagnoses other than bilateral pes planus are separate and distinct from that of bilateral pes planus.

For any diagnoses considered separate and distinct from bilateral pes planus, the examiner should provide an opinion as to whether such disability is at least as likely as not (whether there is at least a 50 percent probability):

a) Is caused by service-connected bilateral pes planus; OR

b) Has been aggravated beyond the normal progress of the disorder by service-connected bilateral pes planus.

Specifically for Morton's disease, the examiner is asked to discuss the conflicting opinions of the January 2005 VA examiner (diagnosing the Veteran with Morton's disease) and the subsequent VA examinations (indicating that the Veteran did not have Morton's disease).  If the examiner determines that the Veteran had Morton's disease at any time during the appeal period, the examiner should opine as to whether such a disability resolved.

The claims folder must be available for review.  A complete rationale should accompany each opinion provided.

4.  After the examination, the RO should adjudicate the claim of entitlement to an evaluation in excess of 50 percent for service-connected bilateral pes planus.  If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

